Pee Curiam,
Appellant has failed to furnish us with a copy of his “ assignment of errors.” We find however that the errors assigned on our record are a copy of his exceptions, filed to the learned trial judge’s conclusions of law, printed on pages 15 and 16 of the paper-book. This may, in the circumstances, be accepted as a copy of his “ assignment of errors.”
By agreement of parties, this cause was tried by the court below without the intervention of a jury. The findings of fact and "conclusions of law are fully set forth in the opinion of the learned president of the common pleas. An examination of the record has failed to disclose any error in his conclusions, and we affirm the judgment on his opinion.